United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52615 ATLAS AMERICA SERIES 27-2006 L.P. (Name of small business issuer in its charter) Delaware 20-5242075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 27-2006 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months ended March 31, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2008 5 Statements of Cash Flows for the Three Months ended March 31, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA SERIES 27-2006 L.P. BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 1,209,300 $ 1,142,300 Accounts receivable – affiliate 3,475,200 3,806,400 Short-term hedge receivable due from affiliate 11,900 1,235,400 Total current assets 4,696,400 6,184,100 Oil and gas properties, net 67,046,400 70,039,100 Long-term hedge receivable due from affiliate 95,600 184,700 $ 71,838,400 $ 76,407,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 7,300 $ 27,000 Short-term hedge liability due to affiliate 2,299,300 29,200 Total current liabilities 2,306,600 56,200 Asset retirement obligation 1,623,700 1,690,100 Long-term hedge liability due to affiliate 2,556,400 1,856,100 Partners’ capital: Managing general partner 13,697,600 14,585,800 Limited partners (2,840 units) 56,402,300 58,684,900 Accumulated other comprehensive loss (4,748,200 ) (465,200 ) Total partners' capital 65,351,700 72,805,500 $ 71,838,400 $ 76,407,900 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2008 2007 REVENUES Natural gas and oil $ 3,955,600 $ 338,700 Total revenues 3,955,600 338,700 COSTS AND EXPENSES Production 990,600 81,500 Depletion,depreciation and amortization 2,493,800 228,600 General and administrative 63,700 13,400 Total expenses 3,548,100 323,500 Net earnings $ 407,500 $ 15,200 Allocation of net earnings (loss): Managing general partner $ 569,900 $ 47,000 Limited partners $ (162,400 ) $ (31,800 ) Net loss per limited partnership unit $ (57 ) $ (11 ) The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 14,585,800 $ 58,684,900 $ (465,200 ) $ 72,805,500 Participation in revenues and expenses: Net production revenues 966,600 1,998,400 — 2,965,000 Depletion, depreciation and amortization (375,900 ) (2,117,900 ) — (2,493,800 ) General and administrative expenses (20,800 ) (42,900 ) — (63,700 ) Net earnings (loss) 569,900 (162,400 ) — 407,500 Other comprehensive loss — — (4,283,000 ) (4,283,000 ) MGP adjusted asset contributions (432,500 ) — — (432,500 ) Distributions to partners (1,025,600 ) (2,120,200 ) — (3,145,800 ) Balance at March 31, 2008 $ 13,697,600 $ 56,402,300 $ (4,748,200 ) $ 65,351,700 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net earnings $ 407,500 $ 15,200 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion, depreciation and amortization 2,493,800 228,600 Decrease (increase) in accounts receivable-affiliate 331,200 (251,000 ) (Decrease) increase in accrued liabilities (19,700 ) 7,200 Net cash provided by operating activities 3,212,800 — Cash flows from financing activities: Distribution to partners (3,145,800 ) — Net cash used in financing activities (3,145,800 ) — Net increase in cash and cash equivalents 67,000 — Cash and cash equivalents at beginning of period 1,142,300 100 Cash and cash equivalents at end of period $ 1,209,300 $ 100 Supplemental schedule of non-cash investing and financing activities: Assets contributed and received by the managing general partner: Tangible equipment $ (39,600 ) $ 7,203,700 Lease costs — 1,435,000 Intangible drilling costs (392,900 ) — $ (432,500 ) $ 8,638,700 Asset retirement obligation $ — $ 1,506,900 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA SERIES 27-2006 L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Series 27-2006 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,360 subscribers to units as Limited Partners. The Partnership was formed on July 21, 2006 to drill and operate gas wells located in Pennsylvania, New York and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2008 and for the three months ended March 31, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-KSB for the year ended December 31, 2007.The results of operations for the three months ended March 31, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information.Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2008 and December 31, 2007, the Partnership's MGP's credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues.These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.The Partnership had unbilled trade receivables of $2,242,400 at March 31, 2008 and $2,686,600 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA SERIES 27-2006 L.P. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Property,
